Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Status of Claims
This action is in response to applicant arguments filled on 06/17/2021 for application 16/005055.
Claim 1 has been canceled.
Claim 2, 11, and 20 have been amended. 
Claims 2-22 are currently pending and have been examined. 


Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6-13, and 15-21is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2016/0045317 A1) in view of Murase (US 2007/0173815 A1)


As per claim 2, a system for generating a preoperative plan for an orthopedic surgical 
procedure, the system comprising: 
one or more processors (Fig. 1);  
memory including instructions, which when executed by the one or more processors, cause the one or more processors to: 
retrieve, from a database, generalized data of previous bone models generated for orthopedic surgical procedures and surgical outcome information for the orthopedic surgical procedure (Para. 42);  
retrieve, from the database, patient-specific information related to the orthopedic surgical procedure (Para. 42, 48, and 50), including range of motion data (Para. 59, 64, and 68 wherein simulating biomotion of one or more joints is taught. Para. 70 further teaches “The resultant biomotion data can be used to further optimize the implant and/or procedure design with the objective to establish normal or near normal kinematics.  The implant optimizations can include one or multiple implant components.”);  
automatically generate the preoperative plan for the orthopedic surgical procedure using the generalized data, the surgical outcome information, and the 
select, with the one or more processors automatically, an implant based on the range of motion data (Para. 50, 51, 56, 70, and 81 wherein “Using such combined modeling, resultant forces, motions and kinematics of various joints, such as the knee joint, can be calculated for each component for each specific patient.  Modeling can include static and dynamic modeling, and can allow simulation of a patient's joint structures at a variety of alignments and/or loading conditions.  If desired, an implant can be engineered to accommodate such models”);  and
generate a patient-specific 3D model based on the patient-specific information and the generalized data of previous bone models (Para. 86 and 91 wherein “The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb.” Para. 95 teaches “identifying one or more "matching subjects" from one or more reference databases, comparing features from the matching subject to the patient-specific information, and optionally creating a comparison or "weighting score" to evaluate and display the results of the various comparisons (relative to individual feature comparisons and/or an overall composite score for the comparison of each subject).  The databases can comprise information from various sources, including cadaveric data, imaging, biomechanical or kinematic data, historic data and/or data regarding previous knee implant cases from various manufacturers);  and 
render a visual depiction of the implant with the patient-specific 3D model (Para. 86 and 91; 

Land does not explicitly teach however Murase teaches:
receive postoperative image data (Para. 526 wherein preoperative and poster operative images are compared to each other); and
generate a postoperative outcome study report including a comparison of the preoperative plan with the postoperative image data, wherein the comparison includes comparison of the 3D model to the poster postoperative image data (Para. 526 and 544).
It would have been obvious to one of ordinary skill in the art at the time of the filling to combine the modeling for patient adapted implants as taught in Lang (title) with comparing pre and post-operative images as taught in Murase (Para. 526).  The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 
As per claim 4, Lang teaches the system of claim wherein the patient-specific information includes an image of the patient (claim 1). 
 
As per claim 6, Lang teaches the system of claim 2, wherein the user interface is presented on a heads-up display (Para. 85 and 88). 
 
As per claim 7, Lang teaches the system of claim 2, wherein the patient-specific information includes data generated or captured during a previous orthopedic surgical procedure for the patient (Para. 42). 
 
As per claim 8, Lang teaches the system of claim 2, wherein the orthopedic surgical procedure is a knee arthroplasty (Para. 53 and 56), and wherein the instructions further cause the one or more processors to: obtain knee kinematic data intraoperatively (Para. 58);  analyze the knee kinematic data (Para. 58 and 69);  and provide real-time feedback via the user interface based on the analyzed knee kinematic data (Par. 58, 64, and 86). 
 
As per claim 9, Lang teaches the system of claim 8, wherein the feedback includes a validation of implant positioning or an analysis of kinematic data as compared to predetermined data or a threshold (Para. 102, and 568). 

As per claim 10, Lang teaches the system of claim 2, wherein the instructions further cause the one or more processors to scan a machine readable code on a surgical kit, an instrument, or an implant selected based on the preoperative plan, and wherein the preoperative plan is automatically output for display on the user interface in response to scanning the machine readable code (Para. 30, 40, and 88). 

	As per claim 22, The system of claim 2, further including instructions, which when executed by the one or more processors, cause the one or more processors to:
	receive postoperative image data (Para. 113);
	generate a postoperative outcome study report including a comparison of the preoperative plan with the postoperative image data, wherein the comparison includes comparison of the 3D model to the postoperative image data (Para. Para. 113 teaches wherein “patient's post-operative joint kinematics substantially match the patient's pre-operative joint kinematics and/or substantially match the patient's healthy joint kinematics (e.g., as identified from previous images of the patient's joint when it was healthy or from an image of the patient's contralateral healthy joint.”)

Claims 11-13 and 15-21 recite substantially similar limitations as seen in claims 2-10 and hence are rejected for similar rationale as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2016/0045317 A1) in view of Murase (US 2007/0173815 A1) and in further in view of Mire et al. (US 2009/0234217 A1).

As per claim 5, Lang teaches the system of claim 1. Lang fails to teach however Mire teaches system of claim 2, wherein the instructions further cause the one or more processors to output a data file including instrumentation to be included with a surgical kit based on the preoperative plan (Para. 176-77). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the kinematic and parameterized modeling for patient adapted implants as taught in Lang with the comparing of pre and post-operative images as taught in Murase further with the system and method for preplanning a surgical procedure as taught in Mire. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments

Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686